Citation Nr: 1231830	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  00-00 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia.



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1986 to April 1993.  This case is before the Board of Veterans' Appeals (Board) on appeal from a July 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In October 1999 a hearing was held before a hearing officer at the RO; in April 2002 a hearing was held before a Veterans Law Judge (VLJ) (who has since left the Board).

In a decision issued in September 2003, the Board denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2005, the Court issued a Memorandum Decision that vacated the Board's September 2003 decision and remanded the matter for further proceedings consistent with that decision.  In June 2006 the Board remanded this case for further development.  Upon the retirement of the VLJ who conducted the April 2002 hearing, the Veteran was offered, and accepted, an opportunity for another Board hearing.  A Travel Board hearing was held before the undersigned VLJ in October 2011.  (Transcripts of all three hearings are associated with the claims files.)  The matter was remanded by the Board in April 2012 for further development.

The Board notes that the Veteran executed a power of attorney (POA) in 2003 appointing an attorney as his representative.  The attorney notified the RO in October 2011, prior to the Travel Board hearing, that the attorney and the Veteran had "amicably agreed" that their attorney-client relationship was terminated effective immediately.  The Veteran attended his October 2011 hearing and testified that he wanted to represent himself and he did not desire representation.  See October 2011 hearing transcript at 1.  The undersigned deemed that this mutual termination of representation did not adversely impact the claimant's interests.  38 C.F.R. § 14.631.  




FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy; there is no credible supporting evidence that a claimed in-service stressor occurred; his diagnosis of PTSD is not based on an in-service stressor event corroborated by credible supporting evidence.

2.  An acquired psychiatric disability is not shown to have been incurred or aggravated in service; a psychosis was not manifested in the first year following the Veteran's discharge from active duty.


CONCLUSION OF LAW

Service connection for a psychiatric disorder, to include PTSD and schizophrenia, is  not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3,309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

Generally, VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, the unfavorable rating decision that is the basis of this appeal was issued prior to the enactment of the VCAA.  The Court has acknowledged that where, as here, the § 5103(a) notice was not mandated at the time of the initial decision, the RO did not err in not providing such notice.  Rather, a veteran has the right to a content-complying notice and proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran was provided adequate notice by letters in January 2001 and February 2007.  These letters were followed by subsequent adjudications, curing any timing errors.  The letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the February 2007 letter informed him of disability rating and effective date criteria.  He has had ample opportunity to respond.  The Veteran does not allege that notice has been less than adequate.

The Veteran's service treatment records (STRs), service personnel records, VA clinical records, private medical records, lay statements, and Social Security Administration (SSA) records have been obtained.  The Board undertook additional development of this case to develop additional VA and service records noted by the Veteran's former attorney and received negative replies as to these inquiries; therefore, no further efforts to develop those records will be made as such efforts would be futile.  A relevant VA medical examination and opinion was obtained in June 2012.  The examination is adequate for rating purposes as the examiner considered the entire record, noted the history of the disability, and conducted a thorough physical examination of the Veteran, with notation of all clinical findings necessary for a proper determination in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Finally, the Veteran appeared at personal hearings before the RO and the Board and offered testimony in support of his claim.  Accordingly, the Board finds that no further action is necessary to comply with the duty to assist provisions of the VCAA.

B. Factual Background

The service medical records show that the Veteran presented in May 1991 with complaints of a nervous stomach and decreased eating and sleeping due to job stress.  He appeared nervous and on the edge of a possible emotional breakdown.  He was assessed with situational anxiety.  The remainder of the STRs contains no relevant complaints, findings, or diagnoses and do not include a separation examination, apparently at the request of the Veteran.

VA clinical records from December 1997 through December 1998 show that the Veteran was followed for alcohol dependence.  He was hospitalized on several occasions due to exacerbation of symptoms, including in December 1997, February 1998, April 1998, and December 1998.  On these occasions, the diagnoses included alcohol and marijuana abuse, as well as paranoid schizophrenia.  He reported a history of alcohol abuse since he was a young teenager (prior to service).

A December 1997 note from the Veteran's former employer stated that he had been seen in the mental health clinic that day.  A May 1998 Medical Review Board report of the Army National Guard shows that the Veteran was separated due to anxiety and stress-related seizures.  In a June 1998 letter, the Veteran's VA physician wrote that he was disabled due to his psychiatric disorder.  The diagnosis was chronic paranoid schizophrenia, mixed personality disorder, and alcohol and substance abuse.

A private psychiatric evaluation was performed in June 1998 to determine the Veteran's eligibility for Social Security Administration disability benefits.  At that time, he reported a family history of drug use and violence.  He had last worked as a security guard in December 1997.  He denied having problems getting along with others until 1993 when he reported his paranoid delusions began.  He continued to have significant paranoia and anxiety, as well as continued use of alcohol and marijuana.  He had a history of arrests related to drinking and violence.  He was diagnosed with chronic paranoid schizophrenia, generalized anxiety, and alcohol and cannabis abuse.

An August 1998 Social Security Administration psychological report stated that the Veteran's personality disorder, substance dependence, and possible psychotic disorder combined to substantially limit his ability to work.  The Social Security Administration determined that he was disabled as of December 1997 due to paranoid schizophrenia and personality disorder.

VA treatment records from April 1999 through January 2000 show that the Veteran continued to receive treatment largely for alcohol abuse.  In April 1999, he requested detoxification and, in August 1999, he presented with an exacerbation of psychotic symptoms attributed to noncompliance with medication and increased substance abuse.  He attended day hospital in August and September 1999 but continued to use alcohol and to be noncompliant with medication.

At his personal hearing before the RO in October 1999, the Veteran testified that his current psychiatric disorder began in May 1991 when he was under job stress in the military.  He also testified that he received treatment for alcoholism in service, but continued to drink after service and did not seek psychiatric treatment.  He believed that he had also undergone some alcohol treatment and detoxification shortly after his discharge from service.  He reported that he was initially diagnosed with schizophrenia in June 1998 and that he currently received treatment and medication at the VA for a dual diagnosis of alcoholism and schizophrenia.  He reported that he had last worked in December 1997 and currently received SSA disability benefits.

VA clinical records from March 2000 through June 2002 show that the veteran continued to receive extensive inpatient and outpatient treatment for alcohol dependence.  A November 2000 letter from a VA therapist stated that the Veteran had a dual diagnosis of paranoid schizophrenia and polysubstance abuse.  He received ongoing care for relapse prevention and medication compliance.

On February 2000 VA examination, the examiner reviewed the Veteran's medical records, and noted the history he gave of alcohol and marijuana abuse predating active service.  As a result, he had problems with violence and maintaining a job, and was hospitalized frequently.  He presently continued to use alcohol and marijuana.  His psychotic symptoms had improved with medication.  The diagnoses were alcohol and marijuana dependence, paranoid schizophrenia, and personality disorder; the examiner stated that the most appropriate diagnosis was a dual diagnosis of schizophrenia and substance abuse.  An August 2000 consultation performed at Huron Hospital shows that he was admitted for acute exacerbation of schizophrenia, including auditory hallucinations.

At a hearing before a Veterans Law Judge who has retired in April 2002, the Veteran testified that he served as a unit supply specialist in service and developed symptoms of paranoia in May 1991 due to job stress.  He also was suffering from alcoholism at that time.  He continued to have nervousness and stress in service but received no further psychiatric treatment.  He first received psychiatric treatment in 1998, but claimed that his symptoms had continued and worsened from 1993 to 1998.  In the interim, he continued to use alcohol, had sporadic employment, and spent time in prison.  He was fired from jobs due to alcoholism.  He had a nervous breakdown at the end of 1997, stopped working, and began treatment at the VA.

On May 2003 VA examination, the examiner extensively reviewed the claims file and interviewed the Veteran.  He reported a troubled childhood and use of alcohol at age 13.  He was frequently threatened with disciplinary actions in service due to his drinking.  He began to feel paranoid in that he was worried about the disciplinary actions and the job stress.  He reported essentially no psychotic symptoms while in service.  He had paranoid thoughts in 1991 but these were associated with drinking large amounts of alcohol.  Between 1991 and 1997, he had periodic auditory hallucinations and paranoid thinking that were associated with drinking and external stressors.  The symptoms would quickly resolve and he had no consistent psychotic symptoms.  He was first diagnosed with paranoid schizophrenia in 1998 by his VA psychiatrist.

The examiner noted that the Veteran's multiple VA hospitalizations had been secondary to or associated with alcohol abuse or medicine noncompliance.  When paranoid schizophrenia was diagnosed in 1998, he was actively substance dependent.  He essentially had no periods of sobriety between 1991 and May 2001, when he stopped drinking.  He had had no hospitalizations since he became sober. He  was currently maintained on a very low dose of psychotropic medication and attended group therapy and alcoholics anonymous meetings.

The Veteran denied symptoms of depression and denied anxiety.  He could not be specific about periodic auditory hallucinations, and reported vague feelings of paranoia when under stress.  He did have unprecipitated aggressive and violent thoughts and had a long history of assault and domestic violence.  He developed vague symptoms of auditory hallucinations and paranoia when angry, sleep or food deprived, or when under environmental stress.  These symptoms quickly subsided and had lessened since he had been sober.  The mental status examination was essentially negative, and the examiner rendered Axis I diagnoses of alcohol and marijuana dependence, and paranoid schizophrenia by history, and an Axis II diagnosis of personality disorder not otherwise specified; paranoid narcissistic, borderline, and antisocial traits.

The examiner observed that the STRs contained no mention of psychotic symptoms.  Further, the Veteran did not have a diagnosis of paranoid schizophrenia until many years after his discharge.  The examiner commented that the Veteran's description of waxing and waning psychotic symptoms was not typical of paranoid schizophrenia.  Such a pattern was more typically associated with substance abuse or the dissociative psychotic symptoms of a personality disorder.  He noted that the veteran also had been consistently diagnosed with a personality disorder since 1998.  The examiner believed that the Veteran's psychotic symptoms were a reflection of substance abuse and personality disorder, rather than schizophrenia.  

The examiner noted he would "find it difficult to inexplicably state that the patient does not indeed have this disorder" as he "was not privy to evaluating the patient at the time the diagnosis was made."  The examiner concluded that it was "not at least as likely as not that the [V]eteran has paranoid schizophrenia related to his period of active military service" and that "[i]t is also not as likely as not that he has paranoid schizophrenia."  The 2003 VA opinion has minimal probative value as the use of the term "not at least as likely as not" includes a double negative, leaving its meaning ambiguous. See Hogan v. Peake, 544 F.3d 1295, 1297-1298 (Fed. Cir. 2008) (the Board may discount the value of an ambiguous medical opinion). 

In June 2012, the Veteran underwent another VA examination.  The examiner specifically stated that the Veteran's electronic treatment records, and the claims folders had been reviewed.  The examiner noted that he had performed the 2003 VA examination and that he interviewed the Veteran for over 2 hours at the time of the 2012 examination.  The examiner diagnosed the Veteran with polysubstance dependence, in remission; PTSD (childhood trauma); and personality disorder NOS (not otherwise specified) (with cluster B traits-borderline, narcissistic, antisocial).  With respect to the substance abuse in remission, the examiner noted that it was "not felt to be d/t [due to] his military service."  He also concluded that the Veteran's "life has been much more stable since he stopped using 11 years ago" and noted that "he has had no additional inpatient psych admissions since becoming sober."  Finally he noted that "[r]ecords and the [V]eteran indicate that he now only has psychotic symptoms when under stress."

With respect to the PTSD diagnosis, the examiner noted that it "is felt to be d/t his severe childhood trauma including emotional, physical, and sexual abuse and neglect," noting that "he and records describe a very 'violent upbringing.'"  The examiner noted that the Veteran "endorses his time in the service as being stressful;" however, the examiner opined that "there is no qualifying service trauma from his time in the service."  The examiner also opined that his "PTSD is NOT [emphasis in original] felt to be cause[d] by or aggrevated [sic] by the service/military."  He provided the following rationale:

He presents with a complex type of PTSD, characterized by chronic paranoia, mood instability and poor self identity with periods of psychotic symptoms under stress.  As suspected by his current treating psychiatrist (Dr. Igatkowski, see 11-30-11 note), his 'symptoms seem to be congruent with pseudo psychotic symptoms of complex PTSD' rather than schizophrenia.  The [V]eteran was clearly abusing substances at the time that he was having frequent psychotic symptoms and was diagnosed with schizophrenia.  Although he continues to have frequent paranoia and occasional auditory hallucinations, his period of increased psychotic symptoms tend to occur under stress and can best be explained by his PTSD and underlying characterological disorder (which can also present with psychotic symptoms in times of stress).  He does not meet criteria for schizophrenia at this time.  Numerous notes indicate that his diagnosis of schizophrenia is included in records only on a historical basis.

The examiner further noted:

Records in CPRS endorse a diagnosis of a Personality Disorder and substance abuse/dependence as early as 1998.  Records also endorse a long history of behavior consistent with a personality disorder including noncompliance with treatment, . . . conflicting history accounts, conflicting statements about his wishes/intentions, . . . manipulative behavior, attempts at secondary gain, untruthfulness, . . . deceitfulness, . . . [and] recurrent suicidal threats . . . .  Although SMR [service medical records] document stress/anxiety and 'situational anxiety', there is no indication in the records that he required additional treatment in the service or the 3-4 years after his discharge other than his own report.  Given his h/o inconsistent statements, manipulative behavior and secondary gain, his self report would need to be considered suspect without collaborating documentation.

The examiner opined that the Veteran's "current mental health conditions are not felt to be a continuation of the anxiety for which he was treated in the service and are not felt to be caused by service."  The examiner explained that "[i]ndividuals with severe childhood trauma, PTSD and characterlogical problems often have a hard time dealing with even routine stress (such as routine military service), but the cause of the stress would not be the military, but instead the underlying condition of PTSD and characterlogical problems (both of which were more likely than not present, but yet undiagnosed)."  The examiner, after noting that the records did not document any specific military stress, found that it was "unlikely" that the Veteran's military job alone would cause the type of problems the Veteran has had post-service.  He concluded that these problems were "more likely than not" due to the Veteran's severe childhood PTSD and characterlogical problems.

With respect to schizophrenia, the examiner concluded that the Veteran did not describe symptoms characteristic of schizophrenia in that he denied delusions and hallucinations except under stress and did not present with the disorganized speech, grossly disorganized behavior or negative symptoms (affective flattening, alogia, avolition, etc.) required for a diagnosis of schizophrenia.  The examiner noted a September 2008 emergency room visit, which the Veteran reported showed psychotic symptoms of schizophrenia off seroquel, to instead illustrate pseudo psychotic symptoms of complex PTSD and Personality Disorder.

With respect to the Veteran's May 1991 clinic visit with complaints of "nervous stomach", the examiner noted that the record at the time did not endorse any psychotic symptoms characteristic of schizophrenia and instead diagnosed situational anxiety.  The examiner noted "it is not uncommon for even individuals with no mental disorder to have 'situational anxiety'" which either resolves or develops into a "diagnosable anxiety/depressive condition."  The examiner found "no indication that the anxiety for which he was briefly treated progressed to schizophrenia or any other condition other than possibly contributing to his ETOH abuse."  The examiner noted that the Veteran's ETOH abuse had preexisted service as the medical records noted that he began abusing alcohol at the age of 13.  The examiner found it more likely that the Veteran's anxiety in service was due to his PTSD and personality disorders.  The examiner concluded that it was "less likely than not" that the Axis I disorders are due his anxiety noted in service and that it was "less likely than not" that his psychosis was manifested to a compensable degree within one year following his separation from service.

C.  Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as a psychosis, to a degree of 10 percent or more within one year following separation from active duty service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Schizophrenia is a psychosis.  See 38 C.F.R. § 3.384.

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) ; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Where the Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

On July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that relates to stressors claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Based on the Veteran's contentions and the evidence of record, the Board finds that the recent amendments to 38 C.F.R. § 3.304 regarding stressors claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity are not for application in this case.  Likewise, the Veteran neither contends nor does the evidence show that he served in combat, so there must be credible supporting evidence to support his claimed stressor.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

First, there is no credible supporting evidence that any claimed in-service stressor occurred.  To the extent that there exists a diagnosis of PTSD based on service in the record, the Board notes that a medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (an opinion by a mental health professional based on a post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.). Without evidence that the Veteran engaged in combat or credible supporting evidence of an in-service stressor, even unequivocal medical evidence that a claimant has a diagnosis of PTSD is insufficient to establish that the PTSD is service-related, so as to substantiate a claim of service connection.

Second, the weight of the evidence is against a finding that the Veteran has a diagnosis of military-related PTSD or that PTSD due to childhood abuse was aggravated in service.  The Board finds highly probative, and persuasive, the June 2012 VA physician's opinion that the Veteran's PTSD was due to childhood trauma, not service.  As detailed above, this medical opinion was thoroughly explained with evidence in the record.  Significantly, the VA examiner did not find an adequate stressor, or "qualifying trauma" upon which to base a diagnosis of PTSD related to service. 

Regarding the Veteran's statements that he has PTSD or schizophrenia related to service, he is not a medical professional and has not established any expertise in psychiatry.  His statements describing what occurred to him have been considered; however, they are not competent evidence on the critical question of whether the manifestations are adequate to support a diagnosis of PTSD or whether they demonstrate another acquired psychiatric disability like schizophrenia.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed, Cir. 2007)(Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board. . . .). 

The Veteran is competent to give evidence about what he experienced, like the symptoms associated with his claimed psychiatric disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Under Jandreau, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession)) see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that VA cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  The Veteran's statements do not fall within prongs (1) or (2) of Jandreau criteria.

Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra.  (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

The Board finds that the Veteran's statements with respect to the origins of his claimed psychiatric disabilities are not credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  His accounts of when he experienced his initial post-service psychotic symptoms are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  The Veteran's credibility is also fatally weakened by the June 2012 physician's opinion that "[g]iven his h/o inconsistent statements, manipulative behavior, and secondary gain, his self report would need to be considered suspect without collaborating documentation."  

As the conclusions of the June 1998 private disability assessment, which notes paranoid delusions/paranoid schizophrenia and anxiety started in 1993, are based on the Veteran's self-report (and not the entire history of his psychiatric disability),, and have no probative value.

With respect to psychiatric disabilities other than PTSD, the Board notes that service connection cannot be granted for the Veteran's diagnosed personality disorder because personality disorders, of themselves, are not compensable disabilities.  38 C.F.R. § 3.303 (c).  Likewise, with respect to his diagnosis of substance abuse (currently in remission) the governing statute precludes compensation for disability due to primary substance abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the

With respect to the Veteran's assertions that he has schizophrenia that began in service or was manifest within one year of service separation, the preponderance of the evidence reveals that he has not had schizophrenia at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Without proof of a present disability there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this regard, the Board finds highly probative and persuasive the opinions of both the Veteran's treating (VA) physician, Dr. Ignatowski, and the June 2012 VA physician/examiner that the Veteran's does not have (and has never had) schizophrenia, but instead has "pseudo psychotic symptoms of complex PTSD [related to his violent childhood]."  Also, the 2012 examiner attributed some of the Veteran's psychotic symptoms to his underlying characterlogical (personality) disorder.  As detailed above, the medical opinion provided by the 2012 examiner is highly probative as it thoroughly explained his conclusion with reference to evidence in the record, like a November 2011 note prepared by Dr. Ignatowski.  

While the Board notes that certain medical records diagnose schizophrenia, like the (Virtual VA) November 18, 2010 initial contact note of a VA psychologist, the Board finds this evidence less probative and persuasive than the opinions of his treating physician and the 2012 VA examiner.  This is so because the latter physicians had the benefit of a review of the Veteran's medical history whereas the November 2010 psychologist was clearly seeing the Veteran for the first time, as evidenced by the description of the note as one of initial contact.  

Regardless, the preponderance of the evidence is against a finding that the Veteran has a current psychiatric disorder that began in service, or was aggravated in service, or in the case of a psychosis, that may be presumed to have been incurred in service.  Again, the Board finds highly probative, and persuasive, the detailed and thoroughly-supported opinion of the June 2012 VA physician/examiner on this point.
The preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disorder that was incurred in, or aggravated by, service (or may be presumed to have been incurred in service).  Consequently, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a psychiatric disorder is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


